Citation Nr: 1106124	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a nonservice-connected pension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to August 
1987, from January 1991 to March 1991, and from January 1993 to 
June 1993.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision, which denied 
entitlement to a nonservice-connected pension, and a September 
2007 rating decision, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.

The Board notes that the Veteran did not submit a VA Form 9 with 
regard to the May 2008 statement of the case (SOC) addressing the 
issues of entitlement to service connection for bilateral hearing 
loss and tinnitus.  However, as it appears that the RO construed 
the September 2008 Statement of Accredited Representative in 
Appealed Case as a substantive appeal with regard to these 
issues, the Board will consider these issues to have been 
properly appealed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus and entitlement to a 
nonservice-connected pension.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

As an initial matter, the Board notes that the May 2008 SOC 
indicated that the Veteran's service treatment records were among 
the evidence reviewed in evaluating the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  The 
claims file currently contains no copies of any of the Veteran's 
service treatment records.  Therefore, the Board finds that a 
search must be conducted to locate any and all service treatment 
records for all periods of the Veteran's active duty service.  If 
no service treatment records can be located, a Formal Finding of 
Unavailability of these records must be associated with the 
claims file.

The Board notes that the Veteran underwent a VA audiology 
consultation in April 2007.  A VA opinion regarding the etiology 
of the Veteran's complaints of hearing loss and tinnitus was 
rendered in March 2008.  It appears that this examiner had access 
to the Veteran's service treatment records.  However, as the 
service treatment records are now no longer associated with the 
claims file, the Board finds that if, and only if, any of the 
Veteran's service treatment records are located and associated 
with the claims file, the Veteran should be provided a new VA 
audiological examination, in which the examiner should determine 
whether the Veteran currently has hearing loss of either ear or 
tinnitus that was caused or aggravated by his active duty 
service.

Additionally, the Board notes that the Veteran indicated in his 
March 2007 notice of disagreement (NOD) that he was a resident of 
the Detroit Vet Center.  The claims file contains no records from 
the Detroit Vet Center.  VA has an obligation under the Veterans 
Claims Assistance Act of 2000 (VCAA) to assist claimants in 
obtaining evidence, to include relevant records from VA or 
private medical care providers.  38 C.F.R. § 3.159 (2010).  As 
such, any and all Vet Center treatment or medical records should 
be associated with the claims file.  Furthermore, the Board notes 
that the Veteran's VA treatment records from the Detroit VA 
Medical Center (VAMC) were last associated with the claims file 
in June 2007.  As such, any and all treatment records that have 
not yet been associated with the claims file from the Detroit 
VAMC or any other VA facility at which the Veteran sought 
treatment should be associated with the claims file.

Finally, the Board notes that the Veteran underwent a VA 
psychiatric examination in December 2006 and a VA general medical 
examination in January 2007.  In the December 2006 VA examination 
report, the examiner indicated that the Veteran's major problem 
at this time appears to be a substance abuse problem.  If he does 
have psychotic symptoms, they appear to be markedly exaggerated 
and/or related to his substance abuse issues.  In the Veteran's 
May 2007 VA Form 9 Appeal, he asserted that he is no longer using 
drugs and is currently in treatment at the Detroit VAMC.  

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to 
a Veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to nonservice-
connected disabilities which are not the result of the Veteran's 
willful misconduct.

Therefore, as the Veteran appears to be arguing that his 
substance abuse problem has resolved since his most recent 
psychiatric examination, and thus the status of his health has 
changed since his last examination, the Board finds that a new VA 
examination should be provided in order to determine whether the 
Veteran is currently permanently and totally disabled due to 
nonservice-connected disabilities which are not the result of the 
Veteran's willful misconduct.

Accordingly, the case is REMANDED for the following action:

1.	Take appropriate action to locate any and 
all service treatment records for all of 
the Veteran's periods of active duty 
service.  If no service treatment records 
can be located, a Formal Finding of 
Unavailability of these records must be 
associated with the claims file.  

2.	If, and only, if any service treatment 
records are associated with the claims 
file, schedule the Veteran for a VA 
audiological examination.  All appropriate 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of his symptoms relating to his claimed 
hearing loss and tinnitus.  After 
reviewing the file, examining the Veteran, 
and noting his reported history of 
symptoms, the examiner should render an 
opinion as to whether the Veteran 
currently has hearing loss of either ear 
or tinnitus.  If so, opinions should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
hearing loss of either ear or tinnitus is 
related to service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

3.	Any and all Detroit Vet Center treatment 
records should be obtained and associated 
with the claims file.

4.	Any and all treatment records from the 
Detroit VAMC or any other VA facility that 
have not yet been associated with the 
claims file should be obtained, to 
specifically include treatment records 
from the Detroit VAMC from June 2007 to 
the present. 

5.	After all of the aforementioned 
records have been obtained to the 
extent possible, schedule the Veteran 
for an appropriate VA examination for his 
claim for entitlement to a nonservice-
connected pension.  The claims file should 
be provided to the appropriate examiner 
for review, and the examiner should note 
that it has been reviewed.  The examiner 
should elicit a history from the Veteran 
regarding his symptoms and examine the 
Veteran thoroughly.  After reviewing the 
file, noting the Veteran's reported 
history, and examining the Veteran, the 
examiner should render an opinion as to 
whether the Veteran is permanently and 
totally disabled due to nonservice-
connected disabilities which are not the 
result of the Veteran's willful 
misconduct.  

The examiner should provide a complete 
rationale for any opinions provided.

6.	Then, readjudicate the claims.  In 
particular, review all the evidence that was 
submitted since the most recent SOC or 
supplemental statement of the case (SSOC) 
was issued with respect to these claims.  If 
the benefits sought on appeal remain denied, 
he should be provided a SSOC, which includes 
a summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


